                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


    UNITED STATES OF AMERICA,                           )
                                                        )
                           Plaintiff,                   )
                                                        )
    vs.                                                 )   Case No. 12-CR-30239-SMY-1
                                                        )
    ANTWON D. JENKINS,                                  )
                                                        )
                           Defendant.                   )

                                                 ORDER

          Pending before the Court are several motions filed by Defendant Antwon D. Jenkins. For

the following reasons, the Court ORDERS as follows: the Motion to Supplement (Doc. 356) is

DENIED as moot; the Motion to Amend/Correct (Doc. 357) is DENIED as moot; the Motion for

a New Trial (Doc. 358) is DENIED; the Motion for Clarification (Doc. 365) is DENIED; the

Motion for Status (Doc. 367) is DENIED as moot; the Motion for Grand Jury Transcripts (Doc.

368) is STRICKEN; the Motion for Release Pending Resentencing (Doc. 369) is DENIED; and

the Motion to Halt Restitution Payment and for Copies (Doc. 371) is DENIED.

                                               Background

          After a trial by jury, Defendant Antwon Jenkins was found guilty of kidnapping (Count 1)

and carrying and using a firearm during and in relation to a crime of violence (Count 2), in violation

of 18 U.S.C. § 1201(a)(1) and § 924(c)(1)(A)(ii), respectively. On August 22, 2014, he was

sentenced to a total of 308 months incarceration – 188 months on Count 1 and 120 months on

Count 2, to run consecutively (Doc. 261).1 Jenkins filed a Notice of Appeal the same day (Doc.



1
 An Amended Judgment was entered on September 18, 2015 which modified Jenkins’ conditions of supervised release
only (Doc. 314).
263).2

         On April 28, 2017, the Seventh Circuit Court of Appeals reversed Jenkins’ conviction

under § 924(c) only and remanded this matter for resentencing (Doc. 319). The Seventh Circuit

found that pursuant to Johnson v. United States, __ U.S. __, 135 S.Ct. 2551 (2015) and United

States v. Cardena, 824 F.3d 959 (7th Cir. 2016), § 924(c) was unconstitutionally vague.

Specifically, the Court concluded that because kidnapping is not a crime of violence, Jenkins could

not be sentenced under the Armed Career Criminals Act. The government appealed the ruling to

the United States Supreme Court on July 19, 2017 (Doc. 336) and this matter was stayed pending

resolution of that appeal (Doc. 337).

         On May 14, 2018, the Supreme Court vacated the Seventh Circuit’s decision and remanded

the case for consideration in light of Sessions v. Dimaya, __ U.S. __, 138 S.Ct. 1204 (2018). On

remand, the Seventh Circuit heard argument on November 2, 2018 and subsequently stayed the

appeal pending a ruling in United States v. Davis, 903 F.3d 483 (5th Cir. 2018). The Supreme

Court granted certiorari in that case on January 4, 2019. Jenkins has not been resentenced on

Count 2.

         Since the instant case was stayed, Jenkins has filed a spate of motions, including those

currently pending. Some of those motions have been either stricken or denied (Docs. 339/340,

(Motion to Transfer); Docs. 349/350 (Motion for Copies); Docs. 351/352 (Motion to Copy); Docs.

353/354 (Motion to Reconsider)). Jenkins also filed a Notice of Appeal as to the denial of copies

(Doc. 359); those rulings were affirmed by the Seventh Circuit on March 12, 2019 (Doc. 366)

which noted that Jenkins was not entitled to copies of the grand jury transcripts at this stage of the

proceedings because his direct appeal is still pending (Id.). This Court now takes up Jenkins’


2
 A previously filed Motion for a New Trial pursuant to Federal Rule of Criminal Procedure 33 was stricken as
untimely (Doc. 249).

                                               Page 2 of 5
remaining motions.

                                            Discussion

1.     Motion for a New Trial (Doc. 356) is DENIED. Jenkins seeks a new trial based on newly

discovered evidence pursuant to Federal Rule of Criminal Procedure 33(b)(1) or dismissal of the

indictment pursuant to Rule 12(b)(3)(A)(v). Rule 33 motions must be filed within 14 days of the

finding of guilt or within 3 years of the finding of guilt if based on newly discovered evidence.

Jenkins’ motion is untimely because he was found guilty on March 13, 2014 – more than 4 years

before he filed the motion on December 28, 2018. To the extent Jenkins seeks relief under Rule

12(b)(3), the motion also is untimely in that regard. Such motions “must be raised by pretrial

motion if the basis for the motion is then reasonably available.” Id. Here, Jenkins challenges the

grand jury proceedings, which he could have done before his trial, and asserts ineffective assistance

of counsel, a claim that is best raised in a 28 U.S.C. § 2255 motion. See Massaro v. United States,

538 U.S. 500, 504 (2003).

2.     Motions to Supplement/Amend Motion for A New Trial (Docs. 356 and 357): In light of

the foregoing ruling, these Motions are DENIED as moot.

3.     Motion for Clarification (Doc. 365) is DENIED. Jenkins seeks clarification about the

sentence he is currently serving in order to calculate good conduct credit. He should seek

clarification from the Bureau of Prisons as it is in the best position to determine the manner in

which his sentence is being carried out.

4.     Motion for Status (Doc. 367) is DENIED as moot in light of the information being

provided in this Order.

5.     Motion for Grand Jury Transcripts (Doc. 368) is STRICKEN. This motion represents

an improper attempt to appeal the Seventh Circuit’s finding that Jenkins is not entitled to the grand



                                            Page 3 of 5
jury transcripts until he files a motion pursuant to 28 U.S.C. § 2255 (Doc. 366). As Jenkins has

been instructed, he may file a § 2255 Motion after his direct appeal is resolved.

6.      Motion for Release Pending Resentencing (Doc. 369) is DENIED. The proceedings in

this case are stayed as to resentencing until the Supreme Court issues its decision in United States

v. Davis. In any event, Jenkins’ sentence for Count 1 (kidnapping) remains unaffected by the

appellate action in this case. Regardless of how the Seventh Circuit decides Jenkins’ appeal, he

remains subject to the sentence imposed on Count 1 (188 months) plus a term of supervised release

thereafter.3

7.      Motion to Halt Restitution Payment and for Copies (Doc. 371) is DENIED.

Defendants have no constitutional right to a complimentary copy of any document in their court

files. See United States v. Groce, 838 F. Supp. 411, 413, 414 (E.D. Wis. 1993). Before providing

copies free of charge, a district court may require the requestor to show: (1) that he has exhausted

all other means of access to his files (i.e., through his trial and appellate counsel); (2) that he is

financially unable to secure access to his court files (i.e., through a showing similar to that required

in 28 U.S.C. § 1915(a)(2) which includes a certified copy of the prisoner’s trust account for the

previous six-month period prior to filing); and (3) that the documents requested are necessary for

some specific non-frivolous court action. See United States v. Wilkinson, 618 F.2d 1215, 1218-19

(7th Cir. 1980); Rush v. United States, 559 F.2d 455, 459 (7th Cir. 1977); Groce, 838 F. Supp. at

413-14. These minimal requirements do not impose any substantial burden to prisoners who desire

their records be sent to them at government expense.

        Jenkins has not made the requisite showing. He has not demonstrated through sufficient

evidence that he is indigent, nor has he established that the requested document is necessary for


33
  In addition, Defendant was sentenced in United States v. Jenkins, 13-CR-30135-DRH-11, to a term of 27 months to
run consecutively to the term imposed in this matter.

                                                 Page 4 of 5
the preparation of a specific non-frivolous court action. Jenkins also has not demonstrated that he

has exhausted other means of acquiring the documents, such as contacting his former counsel. If

he wishes to pay for a copy of the requested documents, he will need to send a letter to the Clerk

of Court and request the cost of production.

       As to Jenkins’ request to halt restitution payments pending his appeal, The Court notes that

restitution was ordered to compensate Jenkins’ victim for medical expenses incurred as a result of

the kidnapping. As such, Jenkins’ appeal with respect to his sentence on Count 2 will have no

effect on the imposition of a restitution amount, and this Court is without jurisdiction to halt the

payments as requested.     See United States v Goode, 342 F.3d 741, 743 (7th Cir. 2003).

Accordingly, the Motion is DENIED in its entirety.

       IT IS SO ORDERED.

       DATED: April 22, 2014



                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 5 of 5
